Citation Nr: 0022364	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for PTSD.  

2.  Entitlement to service connection for depression.  





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1978 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Portland, 
Oregon, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for depression 
will be discussed in the remand section at the end of this 
decision.  


FINDINGS OF FACT

1.  The veteran has stated that she was raped on two 
different occasions during active service, and service 
medical records show treatment for symptoms that include 
depression, anxiety, and drug overdose.

2.  Current diagnoses of PTSD have been related to sexual 
assaults in service in a June 1997 examination by a social 
worker and by the November 1997 VA examiner.  


CONCLUSIONS OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has developed PTSD as a result 
of sexual assaults during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran has submitted statements in which she indicates 
her PTSD is the result of two separate stressful incidents 
during service.  The first incident occurred while in route 
to basic training.  She states that all of the new recruits 
who were headed to basic training were traveling together by 
bus, and that they stopped to spend the night at a motel.  
She says that she was sexually assaulted by six other 
recruits during the night.  The second incident involved her 
commanding sergeant, who she states coerced her into having 
sexual relations.  

A review of the service medical records shows that the 
veteran was seen at the community mental health center in 
June 1978 following a drug overdose.  In addition, she was 
hospitalized from November 1978 to December 1978 following 
suicide threats.  The final diagnoses included adjustment 
reaction of adult life, manifested by symptoms of anxiety and 
depression.  

A June 1997 letter from a social worker at the Vet Center in 
Salem, Oregon, indicates that she was seeing the veteran on a 
regular basis.  The diagnoses were PTSD, and dysthymic 
disorder with atypical features.  A second June 1997 letter 
from this same social worker relates the veteran's current 
disabilities to the rapes that were reported during active 
service.  

The veteran was afforded a VA psychiatric examination in 
November 1997.  The claims folder was available for review.  
The history of her claimed sexual assaults in service were 
noted and discussed.  The examiner also reviewed the service 
medical records, and noted that the timing of her claimed 
assaults were roughly the same time that she sought treatment 
for various vague complaints.  The examiner stated that she 
was inclined to believe that the sexual assaults had 
occurred, and that the veteran had sex with her commanding 
sergeant.  Following examination, the diagnoses included 
PTSD, secondary to multiple assaults and abusive 
relationships, including the gang rape while in the military, 
and dysthymia, with recurrent major depressive disorder.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
PTSD.  The veteran's stressors are presumed to have occurred 
for the purpose of determining whether or not the claim is 
well grounded.  The veteran has submitted numerous diagnoses 
of PTSD, and her examiners have related this disability to 
her alleged assaults during active service.  Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  Therefore, the veteran's claim 
for entitlement to service connection for PTSD is well 
grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim for entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran's claim for entitlement to service connection for 
PTSD is based on the alleged occurrence of personal assaults 
in active service.  In view of the difficulty in the 
verification of stressors involving personal assault, the VA 
has provided for special evidentiary development procedures 
which must be followed in the adjudication of PTSD claims 
involving personal assault.  These are found at M21-1, Part 
III, 5.14 (c).  The United States Court of Appeals for 
Veterans Claims (Court) has held that these provisions must 
be followed and considered in the evaluation of PTSD claims 
involving assault.  See Patton v. West, 12 Vet. App. 272 
(1999).  However, the Court also noted that the references in 
these provisions to stressors being supported by a 
preponderance of the evidence were in error, and in conflict 
with the provisions of 38 U.S.C.A. § 5107(b) concerning 
reasonable doubt.  

A review of the record indicates that the veteran was mailed 
a questionnaire requesting some of the information sought by 
M21-1, Part III, 5.14 (c) in July 1997, and that the veteran 
returned this questionnaire and an additional statement in 
August 1997.  Furthermore, the November 1997 VA examination 
report reveals that the examiner made brief comments 
concerning the timing between the veteran's claimed assaults 
and certain treatment rendered in service.  However, there is 
no indication contained in the rating decisions, the 
Statement of the Case, or the Supplemental Statements of the 
Case that the provisions of M21-1, Part III, 5.14 (c), 
especially M21-1, Part III, 5.14 (c)(7) were considered in 
reaching a determination in this case.  Furthermore, there is 
no indication that the RO requested the VA examiners to 
interpret the veteran's behavior in service in relation to 
the diagnoses of PTSD, as indicated at M21-1, Part III, 5.14 
(c)(8).  The Board finds that this claim must be returned to 
the RO to ensure consideration of these provisions.  

The Board further finds that the issue of entitlement to 
service connection for depression is inextricably intertwined 
with the issue of service connection for PTSD.  Therefore, 
the issue of entitlement to service connection for depression 
must also be remanded to the RO for consideration with the 
issue of entitlement to service connection for PTSD.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, in order to assist the veteran in the development 
of her claims and to afford her due process, these claims are 
REMANDED to the RO for the following development:

The RO should fully consider the 
provisions of M21-1, Part III, 5.14 (c) 
in relation to the veteran's claim for 
service connection for PTSD.  Any 
additional development indicated by these 
provisions should be completed, including 
interpretation of secondary evidence of 
the occurrence of the veteran's claimed 
stressors by a VA medical specialist, as 
noted at M21-1, Part III, 5.14 (c)(8).  
The steps taken in consideration of these 
provisions should be fully documented and 
placed within the claims folder.  
Afterwards, the RO should again review 
the record.  Following the review, the RO 
should reconsider the issues of 
entitlement to service connection for 
PTSD and depression.  If either benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The rating decision and Supplemental 
Statement of the Case should contain M21-
1, Part III, 5.14 (c), as well as a 
discussion of these provisions, in 
particular the application of M21-1, Part 
III, 5.14 (c)(7), as to why or why not 
the alleged stressors are verified.  The 
RO should be mindful that a preponderance 
of the evidence is NOT required to verify 
the stressors, and that there only needs 
to be an approximate balance of the 
positive and negative evidence pertaining 
to verification of the stressors.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals





 


- 3 -


